Order reversed, without costs, and the defendant’s motion for summary judgment denied upon the ground that the granting of defendant’s motion for summary judgment dismissing the complaint was premature. In view of the breadth of the complaints in the tort actions, plaintiff-appellant in this action was entitled to pursue any disclosure proceedings he saw fit to bring. Upon completion of such proceedings or his failure to bring them, defendant-respondent may renew its motion.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.